Lo

 

 

UNITED STATES DISTRICT COURT JUN 18 2015

 

 

DISTRICT OF NEVADA

 

CLERK US DISTRICT COURT

* DISTRICT OF NEVADA

 

BY:

 

UNITED STATES OF AMERICA,
2:97-MJ-1193 -RJJ

Plaintiff,
vs.

DONALD SHEA

Defendant.

Ne Nee Ne ee el Nee” Sine See” Set”

 

ORDER

 

The matter before the court is to clarify the order of restitution previously entered as part
of the Judgment in a Criminal Case (ECF#20 from US District Court District of Hawaii case CR-
96-1278), sentencing held on August 14, 1997. Upon further review of the restitution order in
this matter, the specifics needed to complete the order of restitution were not made a part of the

Judgment. Therefore, good cause appearing,

IT IS ORDERED that the defendant shall make restitution to the following payee(s)
listed below:

Name of Payee: BERNICE SHEA
Amount of Restitution: $16,000.00

Total Amount of Restitution ordered: $16,000.00

Dated this / 5 day of June 2019.

i

wp DISTRICT JUDGE

__ FILED ___RECEINVED

——— ENTERED ____ SERVED ON
COUNSEL/PARTIES OF RECORD

DEPUTY |

 
